Exhibit 10.2

LIBBY FRISCHER FAMILY PARTNERSHIP

April 6, 2018

RAIT Financial Trust

Two Logan Square

100 N. 18th Street, 23rd Floor

Philadelphia, PA 19103

Ledgewood, P.C.

Two Commerce Square

2001 Market Street, Suite 3400

Philadelphia, PA 19103

Dear Sirs:

The Libby Frischer Family Partnership (the “Investor”) is a party to that
certain letter agreement dated as of March 30, 2018, which permitted Investor to
hold up to an aggregate of 12.5% of the outstanding common shares of beneficial
interest, par value $0.03 per share (the “Common Shares”), of RAIT Financial
Trust (the “Company”), including Common Shares held individually by Charles
Frischer, the General Partner of Investor, or by any other entity in which
Mr. Frischer has an ownership interest (other than a public entity in which his
beneficial ownership is less than 1%), subject to and in accordance with the
terms of said letter agreement. Investor has expressed an interest in purchasing
additional Common Shares as well as shares of the Company’s 7.75% Series A
Cumulative Redeemable Preferred Stock (“Series A Preferred”), shares of the
Company’s 8.375% Series B Cumulative Redeemable Preferred Stock (“Series B
Preferred”) and shares of the Company’s 8.875% Series C Cumulative Redeemable
Preferred Stock (the “Series C Preferred” and together with the Series A
Preferred and the Series B Preferred, the “Preferred Shares”).

The number of Common Shares and Preferred Shares that Investor intends to
purchase on or after the date hereof (collectively the “To Be Acquired Shares”),
together with Common Shares and Preferred Shares owned by Investor or Charles
Frischer prior to the acquisition of the To Be Acquired Shares, and Common
Shares and Preferred Shares held at the time of any such acquisition
individually by Charles Frischer or by any other entity in which he has an
ownership interest (other than a public entity in which his beneficial ownership
is less than 1%) (collectively the “Previously Owned Shares” and together with
the To Be Acquired Shares, the “Investor Shares”), is an amount equal to up to
15.0% of the outstanding number of Common Shares (with respect to To Be Acquired
Shares in the form of Common Shares) and an amount equal to up to 15.0% of the
outstanding number of each series of Preferred Shares (with respect to each
series of To Be Acquired Shares in the form of Preferred Shares), respectively,
which would exceed the Ownership Limit (as defined in the Amended and Restated
Declaration of Trust of the Company, as the same has been amended and
supplemented from time to time (the “Declaration of Trust”)) currently
applicable to the Common Shares and each series of Preferred Shares.



--------------------------------------------------------------------------------

The Company and Ledgewood, P.C., tax counsel to the Company, have asked Investor
to make certain representations, covenants and undertakings so that
(A) Ledgewood may deliver its opinion to the Company to the effect that the
restrictions contained in the Declaration of Trust will not be violated and that
the Company’s status as a real estate investment trust will not be lost if the
Company grants to Investor an exemption from the Ownership Limit for the holding
of the To Be Acquired Shares in an amount which, when added to the Previously
Owned Shares, does not exceed an amount equal to 15.0% of the outstanding number
of Common Shares (with respect to To Be Acquired Shares in the form of Common
Shares) and an amount equal to up to 15.0% of the outstanding number of each
series of Preferred Shares (with respect to each series of To Be Acquired Shares
in the form of Preferred Shares), respectively, and (B) the Special Committee
(the “Special Committee”) of the Board of Trustees of the Company (the “Board”),
pursuant to authority delegated to it by the Board, may consider exempting
Investor from the Ownership Limit in such amount with respect to the applicable
Investor Shares.

Investor hereby represents, covenants and undertakes as to the following:

(a)    Investor is a limited partnership that was not formed for the purposes of
this transaction.

(b)    Investor acknowledges that, notwithstanding the exemption of the
Ownership Limit that may be granted to Investor by the Special Committee in
accordance herewith, the Special Committee is not granting Investor an exemption
from any other ownership restrictions set forth in Article VII of the
Declaration of Trust or with respect to any securities other than the Common
Shares and Preferred Shares.

(c)    Investor agrees to take such further reasonable steps to cooperate with
the Company by way of providing additional factual information relevant to
Investor’s investment in the Company, as may be reasonably requested by the
Company, such that the Company satisfies the requirements for qualification as a
real estate investment trust under the Internal Revenue Code of 1986, as
amended.

In consideration of the foregoing, Investor requests that the Special Committee
exempt Investor from the Ownership Limit for the holding of the To Be Acquired
Shares in amounts which, when added to the Previously Owned Shares, does not
exceed an amount (with respect to each class of To Be Acquired Shares) equal to
15.0% of the outstanding number of Common Shares (with respect to To Be Acquired
Shares in the form of Common Shares) and an amount equal to up to 15.0% of the
outstanding number of each series of Preferred Shares (with respect to each
series of To Be Acquired Shares in the form of Preferred Shares), respectively,
at any time and from time to time. If the Company agrees to the foregoing,
please evidence such agreement by signing and returning a copy of this letter to
Investor.

{signatures appear on following page}



--------------------------------------------------------------------------------

LIBBY FRISCHER FAMILY PARTNERSHIP By:   /s/ Charles Frischer Name:   Charles
Frischer Title:   General Partner

/s/ Charles Frischer Charles Frischer

Agreed and Accepted as of the date set forth above:

RAIT FINANCIAL TRUST By:   /s/ John J. Reyle Name:   John J. Reyle Title:  
Interim Chief Executive Officer, Interim President and General Counsel